
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 143
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Holt (for
			 himself, Mr. Brown of South Carolina,
			 and Mr. Hall of New York) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing support for the designation and
		  goals of Hire a Veteran Week and encouraging the President to
		  issue a proclamation supporting those goals.
	
	
		Whereas the people of the United States have a sincere
			 appreciation and respect for the military personnel who serve in the Armed
			 Forces of the United States;
		Whereas veterans possess special qualities and skills that
			 make them ideal candidates for employment, but many veterans encounter
			 difficulties in securing employment;
		Whereas it would be inconsistent, inconsiderate, and
			 contrary to the economic competitiveness of the United States to neglect the
			 post-military needs of the military personnel who have served in the Armed
			 Forces of the United States;
		Whereas many of the brave men and women who have served
			 the United States so gallantly and selflessly in the war on terrorism and the
			 war in Iraq since September 11, 2001, are beginning to return home to be
			 reunited with their loved ones and will be re-entering the workforce or
			 searching for their first jobs outside of military service; and
		Whereas the Department of Veterans Affairs, the Department
			 of Labor, the Office of Personnel Management, and many State and local
			 governments administer veterans programs and have veterans employment
			 representatives both to ensure that veterans receive the services to which they
			 are entitled and to promote employer interest in hiring veterans: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 importance of the men and women who have served or who currently serve in the
			 Armed Forces of the United States;
			(2)supports the
			 designation of an appropriate week as Hire a Veteran Week;
			 and
			(3)encourages the
			 President to issue a proclamation calling upon employers, labor organizations,
			 veterans service organizations, and Federal, State, and local governmental
			 agencies (including such agencies in the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, and any other territory or
			 possession of the United States) to lend their support to increase employment
			 of the men and women who have served in the Armed Forces of the United
			 States.
			
